Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8-10, 12, 14-15, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,454,943 to Moller in view of U.S. Patent No. 5,020,699 to Sams.

Referring to claim 2, Moller as modified by Sams further discloses the at least one of the inner compartment and the outer compartment is movable relative to the other one of the inner compartment and the outer compartment along and/or around a horizontal axis – see at 9 and 17 in figures 2-5 and column 2 lines 52-66 of Moller.
Referring to claim 3, Moller as modified by Sams further discloses the at least one of the inner compartment and the outer compartment is rotatable relative to the other one of the inner compartment and the outer compartment – see at 9 and 17 in figures 2-5 and column 2 lines 52-66 of Moller.
Referring to claim 6, Moller as modified by Sams further discloses the outer compartment encases the inner compartment – see at 9 and 17 in figures 2-5 of Moller, and/or wherein the inner compartment is coaxially supported within the outer compartment – see at 0 and 17 in figures 2-5 of Moller.
Referring to claim 8, Moller as modified by Sams further discloses the sealing member includes a flexible material, is ring-shaped – see at 36,38 in figures 1-2 of Sams, and/or is fixed to an inner surface of the outer compartment, wherein the sealing member is located at a position corresponding to a position of the first opening in the first position – see figures 1-2 of Sams. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller and add the sealing member of Sams, so as to yield the predictable result of ensuring all of the material flows from the inner compartment to the outer compartment as desired.

Referring to claims 10 and 22, Moller as modified by Sams further discloses at least one of the inner compartment and the outer compartment at least partially provides visible feed inspection – see via 19 in figures 2-5 and column 3 lines 35-40 of Moller.
Referring to claims 12 and 24, Moller as modified by Sams further discloses disclose a metering unit – at 10-11 – see figures 1-3 of Moller.
Referring to claim 14, Moller discloses a method for operating a feeding apparatus comprising an inner compartment – at 9, having a first opening – at 16, and an outer compartment – at 17, having a second opening – at 19, the method comprising, moving the inner compartment and/or the outer compartment relative to each other from a first position in which the first opening is out of alignment with the second opening to a second position in which the first opening is aligned with the second opening – see different positions in figures 2-5, the second opening extending less than a length of the outer compartment – see at 19 in figure 5. Moller does not disclose the feeding apparatus further comprising a seal member to provide a fluid sealing of the first opening in the first position, the sealing member being located at a position that is higher with respect to gravity than feed within the inner compartment. Sams does disclose a sealing member – at 36,38, to provide a fluid sealing of the first opening – at 24, in the first position – see figures 1-2, the sealing member being located at a position that is higher with respect to gravity than material within the inner compartment – at 14 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller and add the sealing member of Sams, so as to yield the predictable result of ensuring all of the material 
Referring to claim 15, Moller as modified by Sams further discloses moving the inner compartment and/or the outer compartment relative to each other from the second position to the first position – see different positions in figures 2-5 of Moller, wherein the moving of the inner compartment and/or the outer compartment relative to each other from the first position to the second position and from the second position to the first position is a revolving movement – see figures 2-5 and column 2 lines 52-66 of Moller.
Referring to claim 20, Moller as modified by Sams further discloses feed within the inner compartment – see figures 2-5 and column 2 lines 23-60 of Moller.
Referring to claim 25, Moller as modified by Sams further discloses 
Claims 4-5, 16-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified by Sams as applied to claims 1 or 21 above, and further in view of U.S. Patent No. 4,296,710 to Sillers.
Referring to claim 4, Moller as modified by Sams does not disclose the inner compartment is rotatable relative to the outer compartment about a horizontal axis. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, about a horizontal axis – see along 46 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and have the 
Referring to claim 5, Moller as modified by Sams does not disclose the inner compartment is rotatable relative to the outer compartment from the first position to the second position by about equal to or more than about 120°. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position by about equal to or more than about 120° - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 16, Moller as modified by Sams further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or more than about 180° - see at 9 and 17 in figures 2-5 of Moller, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claims 17 and 25, Moller as modified by Sams further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or less than about 270° - see at 9 and 17 in figures 2-5 of Moller, but does not disclose the inner compartment is rotatable with respect to the outer compartment. 
Referring to claim 18, Moller as modified by Sams further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or less than about 300° - see at 9 and 17 in figures 2-5 of Moller, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 19, Moller as modified by Sams further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about 210° - see at 9 and 17 in figures 2-5 of Moller, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
s 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified by Sams as applied to claims 1 or 21 above, and further in view of U.S. Patent No. 6,694,917 to Wang.
Referring to claims 11 and 23, Moller as modified by Sams does not disclose a battery case. Wang does disclose a battery case – at 21. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moller as modified by Sams and add the battery case of Wang, so as to automate the device and provide sufficient power to automate the device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Sams, further in view of U.S. Patent No. 7,500,447 to Vaccari and further in view of Sillers.
Referring to claim 13, Moller discloses a feeding apparatus comprising, an inner compartment for holding feed – see at 9, the inner compartment having a first opening – at 16, and an outer compartment – at 17, having a second opening – at 19, the second opening extending less than a length of the outer compartment – see figure 5, wherein at least one of the inner compartment and the outer compartment is movable relative to the other one of the inner compartment and the outer compartment from a first position in which a surface of the inner compartment faces the second opening to a second position in which the first opening of the inner compartment is aligned with and faces the second opening – see different positions in figures 2-5 and column 2 lines 52-66. Moller does not disclose a sealing member to provide a fluid sealing of the first opening in the first position, the sealing member being located at a position that is higher with respect to gravity than feed within the inner compartment and the second opening being the only opening in the outer compartment. Sams does disclose a sealing member – at 36,38, to provide a fluid sealing of the first opening – at 24, in the first position – see figures 1-2, the sealing member being located at a position that is higher with respect to .

Response to Arguments

3.	Regarding the prior art rejections of claims 1-6 and 8-25, the Sams reference US 5020689 discloses a sealing member – at 36,38, that surrounds the first opening – at 24 as seen in figure 2 and column 4 lines 44-65 detailing item 36 sealing around three sides of the four sided opening – at 24 and item 38 sealing and surrounding the other of the four sides of opening – at 24 that is not sealed and surrounded by item 36. Further, item 38 of Sams is considered a sealing member in that as seen in figure 2 of Sams, item 38 extends in the same direction from the opening – at 24 as item 36 and item 38 is at the edge of the opening – at 24 and therefore would provide for a sealing function at the side of the opening – at 24 on which item 38 is disposed as seen in figure 2 of Sams. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643